                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

FYF-JB LLC,

              Plaintiff,                          No. 19 C 2608

       v.                                         Judge Thomas M. Durkin

PET FACTORY, INC.,

              Defendant.


                           MEMORANDUM OPINION AND ORDER

      FYF-JB, LLC sued Pet Factory, Inc. for allegedly infringing its patent covering

a tug toy for animals that emits a sound when it is pulled on both sides. Pet Factory

moved to dismiss FYF-JB's complaint, arguing that the asserted claims are not

directed to patent-eligible subject matter under 35 U.S.C. § 101, and that the claims

are also invalid for failing to comply with the “regards as his invention” requirement

of 35 U.S.C. § 112. For the following reasons, Pet Factory's motion is denied.

                                  Legal Standard

      Under Federal Rule of Civil Procedure 12(c), a party may move for judgment

on the pleadings “[a]fter the pleadings are closed—but early enough not to delay

trial.” The standard applied to motions under Rule 12(c) is the same standard applied

to dismissals under Federal Rule of Civil Procedure 12(b)(6). Buchanan-Moore v.

Cnty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009). The complaint must provide

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. Civ. P. 8(a)(2). Through this statement, defendants must be provided


                                          1
with “fair notice” of the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). This means the complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “’A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d 362, 366 (7th Cir. 2018)

(quoting Iqbal, 556 U.S. at 678). In applying this standard, the Court accepts all well-

pleaded facts as true and draws all reasonable inferences in favor of the non-moving

party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

       FYF-JB is the owner of U.S. Patent 9,681,643 (the ‘643 patent), issued on June

20, 2017. R. 1 ¶ 9. The patent is titled “Tug Toy.” Id. The ‘643 patent’s “Background

of the Invention’” section states as follows:

       The use of toys to entertain animals, particularly pets, have been widely
       used in the pet supply industry for many different purposes. For
       example, tug toys keep pets occupied. Tug toys also allow pets to chew
       on an object when they are “teething,” they allow owners to play “fetch”
       with their pets, and tug toys can also be used to play with and/or train
       dogs. Noise makers such as squeak toys are known, however, there is
       currently no tug toy that emits a sound when at least two pets, or a pet
       and its owner, pull a tug toy. Therefore, what is needed is a tug toy that
       emits a sound when at least two pets, or a pet and its owner, pull both
       members of the tug toy.

R. 1-1 col. 1

Claim 1 recites:

       A tug toy comprising:

                                            2
       at least one gripping member and a central portion, wherein said at least
       one gripping member is attached to said central portion, and

       wherein said central portion further includes a noise maker,

       wherein said at least one gripping member is adapted to transmit force
       to said central portion and

       wherein said force comprises a first lateral force directed away from the
       central portion in the direction of a first gripping member.

Id. col 5.

Claim 12 recites:

       A tug toy capable of being gripped by a pet, said tug toy comprising:

       a central portion;

       at least one means for gripping said tug toy, attached to said central
       portion;

       means for making noise retained in said central portion; and

       means for activating said means for making noise,

       wherein the at least one means for gripping is located adjacent the
       central portion such that the means for activating said means for
       making noise activates the means for making noise when force is applied
       to the at least one means for gripping along a first plane of said central
       portion in a direction away from said central portion.

Id. col. 6. The remaining claims depend on either claim 1 or claim 12 and recite

additional features of the tug toy. R. 25 at 2.

       Plaintiff FYF-JB, through its Jolly Pets division, manufactures and sells a dog

toy under the name JOLLY TUG, which is covered by the ‘643 patent. R. 1 ¶ 10.

       Defendant Pet Factory sells dog toy products online, through third-party retail

stores, and at trade shows. Id. ¶ 11. Among its products, Pet Factory sells “Logical

                                            3
Pet Pull & Squeak” dog toys, which FYF-JB alleges infringes upon the ‘643 patent.

Id. ¶ 12. Pet Factory moved to dismiss the complaint, arguing that the asserted claims

are patent ineligible.

                                       Analysis

 I.   35 U.S.C. § 101

      Whether a claim recites patent-eligible subject matter pursuant to 35 U.S.C. §

101 may be appropriately decided on a Rule 12(b)(6) motion prior to claim

construction. See, e.g., Content Extraction & Transmission, LLC v. Wells Fargo Bank,

N.A., 776 F.3d 1343, 1349 (Fed. Cir. 2014) (district court properly resolved Rule

12(b)(6) motion based on § 101 prior to claim construction); Ultramercial, Inc. v. Hulu,

LLC, 772 F.3d 709, 714-17 (Fed. Cir. 2014) (same).

      Pet Factory argues that the ‘643 patent claims are invalid because they are

directed to the natural law of “force and its direction.” R. 22 at 8. FYF-JB responds

that the ‘643 patent claims an article of manufacture that is eligible for patent

protection. For the purposes of evaluating patent eligibility, the Court finds that

claims 1 and 12 of the ‘643 patent are representative of the claims at issue, as they

are the sole independent claims, and the dependent claims only recite additional

structures or features of the tug toy. R. 25 at 2. See Planet Bingo, LLC v. VKGS LLC,

576 Fed. Appx. 1005, 1007 (Fed. Cir. 2014) (finding that analysis of the independent

claims was sufficient as the dependent claims recited only slight variations of the

independent claims).




                                           4
      Section 101 of the Patent Act defines patentable subject matter as “any new or

useful process, machine, manufacture, or composition of matter, or any new and

useful improvement thereof.” 35 U.S.C. § 101. However, the Supreme Court has held

that an important implicit exception to Section 101 is that “[l]aws of nature, natural

phenomena, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank

Intl, 573 U.S. 208, 216 (2014) (quoting Assn for Molecular Pathology v. Myriad

Genetics, Inc., 569 U.S. 576, 589 (2013)). The purpose of this exception is so that

“patent law [does] not inhibit further discovery by improperly tying up the future use

of these building blocks of human ingenuity.” Id. (internal quotation marks omitted).

At the same time, “all inventions at some level embody, use, reflect, rest upon, or

apply laws of nature, natural phenomena, or abstract ideas.” Mayo Collaborative

Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). Thus, in applying the Section

101 exception, the Court must distinguish between patents that claim the building

blocks of human ingenuity and those that integrate the building blocks into

something more, thereby transforming them into patent-eligible inventions. Alice,

573 U.S. at 217.

      The Supreme Court identified in Alice a two-step framework for determining

whether claims recite patent-eligible subject matter. The first step is to “determine

whether the claims at issue are directed to a patent-ineligible concept.” Id. at 218. If

the claims are directed to a patent-ineligible concept, courts proceed to the second

step and “consider the elements of each claim both individually and as an ordered

combination to determine whether the additional elements transform the nature of



                                           5
the claim into a patent-eligible application.” Id. at 217 (internal quotation marks

omitted).

   A. Step One

      Pet Factory argues that the ‘643 patent claims are directed to the natural

phenomenon of “force and its direction,” R. 22 at 8, which has been used by humans

in activities such as tug-of-war since antiquity. Id. at 6. According to Pet Factory, the

‘643 patent claims at best simply limit the natural law of force to the particular

environment of a tug toy. FYF-JB contends that the ‘643 patent claims are directed

to an article of manufacture (a tug toy for pets), which happens to use force for its

operation. R. 25 at 7-8. The Court finds that the ‘643 patent claims are not directed

to an abstract idea.

      In performing step one of the Alice inquiry, courts must “articulate what the

claims are directed to with enough specificity to ensure the step one inquiry is

meaningful.” Thales Visionix Inc. v. United States, 850 F.3d 1343, 1347 (Fed. Cir.

2017). The ‘643 patent claims are directed to a tug toy comprising: at least one

gripping member; a central portion; and a noise maker designed to emit a sound when

one applies force. While the claims use the word “force,” it is in the context of

operating the tug toy. See FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089,

1094 (Fed. Cir. 2016) (“Indeed, even though a claim can be abstracted to the point

that it reflects a patent-ineligible concept . . . that claim may nevertheless be patent

eligible if the claim language is directed to a patent-eligible application of that

concept.”).



                                           6
      Pet Factory asks the Court to ignore the tangible components included in the

‘643 patent because they are “well-understood, routine, and conventional.” R. 22 at 6,

8-9. And when one does so, Pet Factory asserts, force and its direction are the only

elements remaining. But this runs contrary to the mandate that “claims must be

considered as a whole” when determining the eligibility of patent protection under §

101. Diamond v. Diehr, 450 U.S. 175, 188 (1981). Moreover, the “well-understood,

routine, and conventional” language that Pet Factory cites comes from Alice and

Mayo in the context of describing under step two of the Alice test why the addition of

routine steps does not transform an otherwise unpatentable method into a patent-

eligible application. Mayo, 566 U.S. at 79; Alice, 573 U.S. at 225; see also In re TLI

Communications LLC Patent Program, 823 F.3d 607, 613 (Fed. Cir. 2016) (explaining

that at step two of the Alice test “the mere recitation of concrete, tangible components

is insufficient to confer patent eligibility to an otherwise abstract idea”) (emphasis

added). This is distinct from arguing that the tug toy’s hardware components are well-

understood, routine, and conventional at step one. See Baxter Int’l, Inc. v. Carefusion

Corp., 2016 WL 2770787, at *9 (N.D. Ill. May 13, 2016). Pet Factory’s argument would

be more appropriate as a question of whether the ‘643 patent claims are novel in light

of prior art. See id. at *10; see also Diehr, 450 U.S. at 190 (“The question therefore of

whether a particular invention is novel is ‘wholly apart from whether the invention

falls into a category of statutory subject matter.’”) (citation omitted). Here, FYF-JB’s

claims are anchored to the tangible form of a tug toy, thus rendering it patent eligible.

See Carefusion, 2016 WL 2770787, at *10; contra Versata Dev. Grp., Inc. v. SAP Am.,



                                           7
Inc., 793 F.3d 1306, 1333 (Fed. Cir. 2015) (describing that abstract ideas have “no

particular concrete or tangible form or application”). And while Pet Factory correctly

notes that reciting concrete, tangible components is not necessarily enough to escape

the reach of Alice step one, R. 26 at 3, every case Pet Factory cites for this proposition

deals with method and system claims. See id.; In re TLI Communications, 823 F.3d

607 at 609 (method and system for taking, transmitting, and organizing digital

images); BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1283 (Fed. Cir. 2018)

(systems and methods for indexing information); Mortg. Grader, Inc. v. First Choice

Loan Servs. Inc., 811 F.3d 1314, 1317 (Fed. Cir. 2016) (systems and methods for

assisting borrowers to obtain loans); Content Extraction, 776 F.3d at 1344 (method

for collecting and storing data).

      Moreover, comparing the ‘643 patent claims to other claims already found to

be abstract further supports that they are directed to patent-eligible subject matter.

“The Supreme Court has not established a definitive rule to determine what

constitutes an ‘abstract idea’ sufficient to satisfy the first step of the Mayo/Alice

inquiry. Rather, both [the Federal Circuit] and the Supreme Court have found it

sufficient to compare claims at issue to those claims already found to be directed to

an abstract idea in previous cases.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,

1334 (Fed. Cir. 2016).

      Pet Factory does not point the Court to one decision in which an analogous

article of manufacture was found abstract at step one of the Alice inquiry. For its

part, FYF-JB directs the Court to Quality Innovative Products, LLC v. Brand 44,



                                            8
LLC, 2018 WL 4829647, at *5-7 (D. Colo. 2018). In that case, the patents at issue

concerned a circular swing that could move in any direction. The defendant argued

that the swings were “nothing more than a millennia old application of a pendulum—

a natural phenomenon that cannot be patented.” Id. at *3 (internal quotation marks

omitted). In rejecting that argument, the court emphasized that the inquiry “cannot

simply ask whether the claims involve a patent-ineligible concept, because essentially

every routinely patent-eligible claim involving physical products and actions involves

a law of nature and/or natural phenomenon.” Id. at *5 (quoting Enfish, 822 F.3d at

1335). The court then explained that while the swing patents involved the natural

phenomenon of a pendulum, they were directed to articles of manufacture used to

improve upon the use of traditional swings. Id. at *6.

      Similar considerations apply here. For instance, claim 1 recites a tug toy for

which the gripping member is adapted to transmit force to the central portion.

Likewise, claim 12 recites that the noise maker activates “when forced is applied.”

The claims thus involve force but are not directed to force itself. See Mkt. Track, LLC

v. Efficient Collaborative Retail Mktg., LLC, 2015 WL 3637740, at *3 (N.D. Ill. June

12, 2015) (citing Mayo, 566 U.S. at 85, and explaining that while Samuel Morse could

not patent the use of electromagnetic force to send characters or letters because that

would improperly tie up the future use of laws of nature, he could patent his

telegraph, including the device itself and its specific process for manipulating the

unpatentable electromagnetic force, because it qualified as a patent-eligible

application of the natural law).



                                          9
      The court in Quality Innovative Products cited the “teeter-totter” example from

Section 2106.04 of the Manual for Patent Examining Procedure to support its

analysis. That example draws the following distinction:

       [A] claim that recites a judicial exception is “A machine comprising
      elements that operate in accordance with F=ma.” This claim recites the
      principle that force equals mass times acceleration (F=ma) and is
      therefore directed to a law of nature exception. Because F=ma
      represents a mathematical formula, the claim could alternatively be
      considered as directed to an abstract idea. Because this claim is directed
      to a judicial exception [ ], it requires further analysis [under step two of
      the Alice/Mayo test]. An example of a claim that merely involves, or is
      based on, an exception is a claim to “A teeter-totter comprising an
      elongated member pivotably attached to a base member, having seats
      and handles attached at opposing sides of the elongated member.” This
      claim is based on the concept of a lever pivoting on a fulcrum, which
      involves the natural principles of mechanical advantage and the law of
      the lever. However, this claim does not recite these natural principles
      and therefore is not directed to a judicial exception [ ]. Thus, the claim
      is eligible without further analysis.

R. 26 at 7. Pet Factory argues that as with the machine that operates in accordance

with F=ma, the ‘643 patent claims are defined by features that operate in accordance

with force and its direction. But unlike the F=ma machine, the ‘643 claims do not

merely state that the tug toy operates in accordance with using force; rather, they

describe the features of the tug toy, and how the apparatus is designed to transmit

force and activate the noise maker. In this way, it is more like the teeter-totter

because the claims are directed to mechanical components that operate based on the

principles of force. And, when considered as a whole, simply using the word “force”

does not transform the claims into being directed to a law of nature.

      Nor do the ‘643 patent claims resemble other claims found to be ineligible

under Section 101. See, e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972)

                                          10
(algorithm for converting binary-coded decimal numerals into pure binary form

patent-ineligible); Parker v. Flook, 437 U.S. 584, 594-95 (1978) (mathematical

formula for computing alarm limits in a catalytic conversion process patent-

ineligible); Bilski v. Kappos, 561 U.S. 593, 611-12 (2010) (concept of risk hedging

patent-ineligible); Alice, 573 U.S. at 225 (abstract idea of intermediated settlement

patent-ineligible); Content Extraction, 776 F.3d at 1347 (collection, storage, and

recognition of data patent-ineligible); Enfish, 822 F.3d at 1335 (fundamental

economic and conventional business practices often found to be abstract ideas). In

contrast to these cases, the ‘643 patent claims are directed to a tug toy with specific

structural components, which when read in the context of the specification are

explained as an improvement over previous animal tug toys. The claims thus satisfy

the requirements of Section 101.

   B. Step Two

      Because the ‘643 patent claims are not directed to a patent-ineligible concept

under 35 U.S.C. § 101, the Court need not determine whether the additional elements

transform the nature of the claim into a patent-eligible application under step two of

the Alice inquiry. Enfish, 822 F.3d at 1339 (“Because the claims are not directed to

an abstract idea under step one of the Alice analysis, we do not need to proceed to

step two of that analysis.”); see also Xoran Techs. LLC v. Planmeca USA, Inc., 2018

WL 2320944, at *6 (May 22, 2018) (stopping at step one of the Alice analysis); Quality

Innovative Products, 2018 WL 4829647, at *7 (same).

II.   35 U.S.C. § 112



                                          11
       Pet Factory next argues that the ‘643 patent claims are invalid under the

“regards as his invention” requirement of 35 U.S.C. § 112 ¶ 2.1 The relevant statutory

language states that the “specification shall conclude with one or more claims

particularly pointing out and distinctly claiming the subject matter which the

applicant regards as his invention.” 35 U.S.C. § 112 ¶ 2 (amended 2012). This

language has been interpreted to contain two requirements: “first, [the claim] must

set forth what ‘the applicant regards as his invention,’ and second, it must do so with

sufficient particularity and distinctness, i.e., the claim must be sufficiently ‘definite.’”

Allen Eng’g Corp. v. Bartell Indus., Inc., 299 F.3d 1336, 1348 (Fed. Cir. 2002)

(alteration in original) (quoting Solomon v. Kimberly-Clark Corp., 216 F.3d 1372,

1377 (Fed. Cir. 2000)). In determining whether the claim is sufficiently definite,

courts analyze whether “one skilled in the art would understand the bounds of the

claim when read in light of the specification.” Id. (quoting Personalized Media

Commc’ns, LLC v. Int’l Trade Comm’n, 161 F.3d 696, 705 (Fed. Cir. 1998)). Claims as

granted are accompanied by a presumption of validity based on compliance with §

112 ¶ 2. S3 Inc. v. NVIDIA Corp., 259 F.3d 1364, 1367 (Fed. Cir. 2001). Therefore, a

party challenging validity must do so by clear and convincing evidence. Budde v.

Harley-Davidson, Inc., 250 F.3d 1369, 1376 (Fed. Cir. 2001).




1 35 U.S.C. § 112 was amended pursuant to the America Invents Act (AIA) for
patent applications filed on or after September 16, 2012. The parties agree that
because the ‘643 patent was filed prior to this date, the pre-AIA version of 35 U.S.C.
§ 112 controls. As such, all references to 35 U.S.C. § 112 will be to the pre-AIA
version.
                                            12
      Pet Factory contends that the ‘643 patent claims are inconsistent and thus

indefinite and invalid under Section 112 because the specification describes the

invention as having “at least two gripping members” that must be pulled to emit a

sound, R. 1-1 cols. 1-2, whereas the claims require only “at least one gripping

member.” Id. at col. 5.

      In the cases Pet Factory cites to support its position, however, the

contradictions were irreconcilable. In Allen, the claims limited the pivoting of a gear

box only in a plane perpendicular to the biaxial plane, whereas the specification

described that the gear box could not pivot in a plane perpendicular to the biaxial

plane. 299 F.3d at 1349. Likewise, in Juxtacomm-Texas Software, LLC v. Axway, Inc.,

the claims disclosed that data transformation must occur within the systems

interface, whereas the specification did not disclose data transformation occurring

within the systems interface. 2012 WL 7637197, at *5 (E.D. Tex. July 5, 2012), aff’d

sub nom. JuxtaComm-Texas Software, LLC v. TIBCO Software, Inc., 532 F. App’x 911

(Fed. Cir. 2013). In contrast, as FYF-JB points out, “at least one gripping member” is

not necessarily inconsistent with “at least two gripping members.” And at this stage,

claims are afforded “their broadest possible construction.” Midwest Innovative Prods.,

LLC v. Kinamor, Inc., 2917 WL 2362571, at *4 (N.D. Ill. May 31, 2017) (quoting In re

Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1343 n.13

(Fed. Cir. 2012)).

      Nevertheless, the Court need not decide the issue at this time. The Federal

Circuit has observed that “an analysis under [35 U.S.C.] § 112, ¶ 2 is inextricably



                                          13
intertwined with claim construction.” Lecat’s Ventriloscope v. MT Tool and

Manufacturing, 2017 WL 1362036, at *7 (N.D. Ill. Jan. 6, 2017) (quoting Atmel Corp.

v. Info. Storage Devices, Inc., 198 F.3d 1374, 1379 (Fed. Cir. 1999)). For that reason,

“[n]umerous district courts have declined to entertain indefiniteness arguments at

the pleading stage.” Id. (collecting cases). Indeed, none of the decisions Pet Factory

cites occurred on a motion to dismiss. Pet Factory may raise this argument again at

the appropriate stage later in this case.

                                     Conclusion

       For the reasons stated above, the Court denies Pet Factory’s motion to dismiss

[R. 21].


                                        ENTERED:




                                                 Honorable Thomas M. Durkin
                                                 United States District Judge

Dated: September 24, 2019




                                            14
